DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 01/28/2022.
The amendments filed on 01/28/2022 have been entered. Applicant has added new claims 18-19. Accordingly claims 1-19 are pending. Claims 1-6 and 11-17 were previously withdrawn from consideration. Claim 7 is presently amended.
The previous objection to claim 7 has been withdrawn in light of applicant's amendments. 

Response to Arguments
Applicant's arguments filed 01/28/2022 regarding the 35 USC 112(b) written description rejection have been fully considered but they are not persuasive. Applicant argues that because the language of the claim has been amended the rejection should allegedly be removed. However, although the sections applicant has cited, e.g. Fig. 12 and [0035]-[0036] mention determining relative transmit phases and implementing a self-calibration, the specification does not describe how the circuitry is configured to determine relative transmit phases between transmit circuits of the plurality of HIFU units, and to implement a self-calibration of transmit phases of the transmit circuits of the plurality of HIFU units. Simply pointing or stating a result (e.g. determining relative transmit phases and implementing a self-calibration) is insufficient to meet the written description requirement. Therefore the rejection is being maintained.
Applicant’s arguments with respect to the rejection of the claims under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered art Rothberg. Examiner notes that although Friedman is still being relied on for the 103 rejection, Friedman is not relied on for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification, as originally filed, fails to provide sufficient written description for “circuitry configured to determine relative transmit phases between transmit circuits of the plurality of HIFU units, and to implement a self-calibration of transmit phases of the transmit circuits of the plurality of HIFU units”. Although the self-calibration is described in at least paragraph [0036] of the pre-grant publication of the instant application, the specification does not describe how the circuitry is configured to determine relative transmit phases between transmit circuits of the plurality of HIFU units, and to implement a self-calibration of transmit phases of the transmit circuits of the plurality of HIFU units. Simply pointing or stating a result (e.g. determining relative transmit phases and implementing a self-calibration) is insufficient to meet the written description requirement and has done nothing but provide a “black box” scenario, wherein information is received into this “black box” and a solution is determined while failing to explain or disclose the processes, calculations, and/or analysis that are being performed in this “black box” environment so as to achieve the solution.
Although one skilled in the art could possibly come up with one way of performing the required analysis, one skilled in the art would be unable to determine how the applicant has intended for this analysis to be performed and would, therefore, be unable to determine if the applicant had possession of the invention.  To put it another way, one skilled in the art would be unable to make and use the invention in the manner intended by the applicant since the applicant has failed to provide sufficient working examples of how the analysis and solution are determined so as to cover the wide scope laid out by the claimed invention and, therefore, one skilled in the art would be unable to determine whether the applicant had possession of the genus since insufficient species have been provided.  One skilled in the art would have found that the claimed invention and corresponding specification is attempting to claim all known and unknown possibilities for determining relative transmit phases and implementing a self-calibration without providing sufficient examples, in the specification, to allow one skilled in the art to determine whether the applicant had possession of such a wide scope of possibilities.
Finally, as a point of clarification, the first paragraph of 35 U.S.C. § 112 contains a written description requirement.  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.  Vas-Cath, Inc. v. Mahurkar, 935 F. 2d 1555, 1562-63 (Fed. Cir. 1991).  Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art and show that the inventor actually invented the claimed invention.  
Therefore, the test for determining whether or not the applicant’s claims meet the § 112(a) written description requirement is possession.  Applying the above legal principles to the facts of the case at hand, the Examiner concludes that the applicant’s disclosure fails to sufficiently disclose possession at the time of the invention.  Furthermore, the applicants are attempting to claim any and all possible manners of determining relative transmit phases and implementing a self-calibration that can be performed.  That is to say, the applicant is attempting to claim the entire genus of determining relative transmit phases and implementing a self-calibration, however, the specification does not demonstrate a generic invention that achieves the claimed result because there is no disclosure of any species.  As the Federal Circuit has stated in Ariad:
“generic claim may define the boundaries of a vast genus of chemical compounds, and yet the question may still remain whether the specification, including original claim language, demonstrates that the Appellant has invented the species sufficient to support a claim to a genus. The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the Appellant has made a generic invention that achieves the claimed result and do so by showing that the Appellant has invented species sufficient to support a claim to the functionally- defined genus.” Ariad, 598 F.3d at 1349 (emphasis added).
While Ariad relates to chemical compounds, the legal principles are the same.  By not providing any specific examples of how a relative alignment could be determined to implement a self-calibration, the applicant has failed to provide disclosure, and, therefore, possession, of any species of the genus of determining a prediction, as claimed.
Furthermore, the applicant’s claim to such an open-ended genus of predictions is similar to the claims at issue in Ariad that "merely recite a description of the problem to be solved while claiming all solutions to it.”  Id. At 1353.  Ariad further states that “Patents are not awarded for academic theories [and a] patent is not a hunting license.  It is not a reward for the search, but compensation for its conclusion.”  Id.  Therefore, Ariad requires that when the applicant claims a genus, sufficient materials must be disclosed to demonstrate that the genus has in fact been disclosed which the applicant has not.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-10, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman et al. (US 6,666,833 B1, December 23, 2003, hereinafter “Friedman”) in view of Rothberg et al. (US 2015/0298170, October 22, 2015, hereinafter “Rothberg”).
Regarding claim 7, Friedman discloses a system (“Systems and methods for focussing an ultrasound energy beam transmitted from an array of transducer elements located outside the body through a non-uniform tissue medium, such as a skull, to a location (e.g., a tumor) located inside the body by monitoring a signal representing reflected portions of the beam at a desired focal point or zone through a portion of the medium that does not significantly distort the reflected signal.” abstract; Figs. 1-5 and corresponding description), comprising: 
a plurality of high intensity focused ultrasonic (HIFU) units (transducer elements 15, 15a-c in Figs. 1-3 and corresponding descriptions), each HIFU unit being configured to deliver high intensity focused ultrasound energy to a point of focus (“Referring to FIG. 1, an exemplary trans-cranial focussed ultrasound system 10 includes a high intensity focussed ultrasound transducer 11 shaped to conform generally to the exterior of a patient's skull 14. The transducer 11 comprises a phased array of individually controllable transducer elements 15, each configured to transmit acoustic wave energy through the patient's skull 14 to a target focal zone 13 in the patient's brain 20, the collective wave energy forming an energy beam 12.” col. 4, ll. 30-51); and 
circuitry (“the detector 23 will receive reflections of the beam 12 transmitted through the skull from points along a relatively well defined axis 17, which passes through the intended transducer focal zone 13.” col. 5, ll. 15-28) configured to determine relative transmit phases between the transmit circuits of the plurality of HIFU units, and to implement a self-calibration of transmit phases of the transmit circuits of the plurality of HIFU units (“In order to focus the energy beam 12 and, in particular, calibrate the phase shift and amplitude of the waves transmitted from the individual transducer elements 15, the system 10 employs an ultrasound signal detection probe 16 incorporating a detector transducer 23.” col. 5, ll. 10-15; also see col. 4, ll. 52-65;  col. 6, ll. 49-67; col. 8, ll. 36-50).
Although Friedman discloses transmit circuit (transducer drive circuitry 36 in Fig. 3 and corresponding description), Friedman fails to disclose comprising a respective ultrasound-on-chip device having an ultrasonic transducer array and a transmit circuit.
However, Rothberg teaches, in the same field of endeavor, a respective ultrasound-on-chip device having an ultrasonic transducer array and a transmit circuit (“Thus, aspects of the present application may facilitate formation of ultrasound system-on-a -chip devices having integrated ultrasonic transducers and circuitry” [0017]; also see “FIG. 1 is a non-limiting illustration. Such a configuration may facilitate formation of an ultrasound system-on-a -chip device or an ultrasound sub-system-on-a -chip device including integrated ultrasonic transducers and circuitry (e.g., analog and/or digital circuitry such as front-end and/or back-end circuitry for controlling operation of the ultrasonic transducers and/or processing signals produced by such transducers” [0023]; also see Fig. 1 and corresponding description).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Friedman with comprising a respective ultrasound-on-chip device having an ultrasonic transducer array and a transmit circuit as taught by Rothberg in order to provide a compact transducer ([0007] of Rothberg).
Regarding claim 8, Friedman further disclose wherein the plurality of HIFU units are arranged such that the point of focus is within a brain of a subject (“The transducer 11 comprises a phased array of individually controllable transducer elements 15, each configured to transmit acoustic wave energy through the patient's skull 14 to a target focal zone 13 in the patient's brain 20, the collective wave energy forming an energy beam 12.” col. 4, ll. 30-40, Figs. 1-3 and corresponding descriptions).
Regarding claim 9, Friedman further discloses wherein the plurality of HIFU units are arranged in a non-coplanar fashion (see Figs. 1 and 2, re-produced below, and corresponding descriptions).

    PNG
    media_image1.png
    534
    446
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    325
    422
    media_image2.png
    Greyscale

	
Regarding claim 10, Friedman further discloses wherein the plurality of HIFU units are arranged to accommodate a rounded anatomical structure (see Fig. 1, re-produced above, and corresponding description).
Regarding claim 18, Friedman discloses the claimed invention except for wherein: the plurality of HIFU units comprise of at least four HIFU units , and wherein the ultrasonic transducer array of each HIFU unit of the plurality of HIFU units comprises at least 140 x 64 transducer elements. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the number of HIFU units and the size of the transducer array, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 19, Friedman discloses the claimed invention except for wherein the high intensity focused ultrasound energy has an intensity of at least 9 kW/cm2. It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the intensity of the HIFU energy, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793